SUGG, Justice:
This appeal is from a decree dated July 21, 1972 rendered by the Chancery Court of the First Judicial District of Hinds County, Mississippi which condemned assets of appellant in the hands of G. M. (Binx) Walker, garnishee, to satisfy the amount due appellee under a previous decree of said court awarding appellee separate maintenance and support.
The decree awarding appellee separate maintenance and support was reversed in Cause No. 47,141 by decision of this Court on June 12, 1973, in an opinion reported at 279 So.2d 612; therefore, appellant is not indebted to appellee and the decree appealed from in this cause must be reversed.
Reversed and rendered.
GILLESPIE, C. J., and PATTERSON, SMITH and BROOM, JJ., concur.